Citation Nr: 1134511	
Decision Date: 09/15/11    Archive Date: 09/23/11

DOCKET NO.  08-16 570A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Counsel


INTRODUCTION

The Veteran served on active duty from July 1980 to July 2004.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In May 2011, the Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing is of record.


FINDING OF FACT

Sleep apnea was incurred during active duty service. 


CONCLUSION OF LAW

Service connection for sleep apnea is warranted.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that service connection is warranted for sleep apnea as it was incurred during active duty service.  He testified during the May 2011 hearing that he began to experience sleep problems during active duty service that included snoring and lapses in breathing during sleep. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service records document complaints of difficulty sleeping in February 2004.  At that time, the Veteran reported that he had experienced difficulty sleeping for the past one to two months.  In April 2004 he was referred for private psychiatric care for suspected PTSD, and continued to complain of sleep problems.  He also reported having frequent trouble sleeping on the March 2004 retirement report of medical history.  

The Veteran was diagnosed with sleep apnea following sleep studies conducted in May and June 2005, less than a year after his retirement from active duty service.  In addition, during a March 2005 pulmonary consultation at the Tuskegee VA Medical Center (VAMC), he reported that his mental health care provider had recommended that he undergo a sleep study.  He stated that his wife had complained that he snored and stopped breathing in his sleep.  

The Veteran has reported a continuity of symptomatology regarding his claimed disability.  He has contended that he experienced sleep problems associated with sleep apnea during and since service.  He is competent to report symptoms of this disability, and the Board finds his statements are credible in light of his complaints during service and soon after his discharge from active duty.  The record therefore establishes the presence of all elements necessary for establishing service connection and the claim for service connection for sleep apnea is granted.
The Board finds that VA has substantially satisfied the duties to notify and assist, as required by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with this appeal given the favorable nature of the Board's decision. 


ORDER

Entitlement to service connection for sleep apnea is granted.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


